Exhibit 10.1

 

 

LOAN AGREEMENT

  

 

DALTON LOTT (“Lender”), located at 5661 Mariner, Dallas, Texas 75376, and
TRANSCOASTAL CORPORATION, a Delaware corporation (“Borrower”), with its
principal place of business located at 17304 Preston Road, Ste. 700, Dallas,
Texas 75252, enter into the following loan agreement.

 

I.  LOAN

 

Subject to the terms and conditions stated in this loan agreement, Lender will
lend the amount of $ 1,500,00.00 to Borrower. The indebtedness is to be
evidenced by a note in substantially the form of the promissory note, and
personal guarantees of David May, Stuart Hagler, and Wilbur Westmoreland, in the
principal amount of $1,500,000.00, with interest at 5.5% per annum.

 

II. PREPAYMENT

 

The Borrower will have the right to prepay the loan in whole or in part without
penalty.

 

III. SECURITY

 

As security for this loan, guarantors, David May, Stuart Hagler, and Wilbur
Westmoreland will each execute a written guaranty in the form approved by
Lender.

 

IV. USE OF PROCEEDS

 

The proceeds of this loan may be used as deemed necessary by the Borrower for
the operation of the business of TransCoastal Corporation.

 

V.  REPRESENTATIONS OF BORROWER

 

Borrower represents as follows:

 

(a) Borrower is a Delaware Corporation in good standing.

 

(b) Borrower is authorized by its constituent documents and applicable law to
enter into this agreement.

 

(c) All information provided by Borrower to Lender, including financial reports,
is true and correct.

 

(d) Greens Bank and Liberty Bank are the only companies or individuals with
security interests in or financing statements covering any assets of the
Borrower.

 

(e) Borrower is technically in default with Greens Bank as of June 30, 2014.

 

VI. CONDITIONS PRECEDENT TO LOAN

 

Lender is obligated to make the loan provided for in this agreement only after
receiving all of the following in a form satisfactory to lender: an executed
promissory note and executed guarantee agreements by David May, Stuart Hagler
and Wilbur Westmoreland in the form prescribed by Lender.

 

 

Page of 1 of 3 

Loan Agreement - Transcoastal

 

 

 
 

--------------------------------------------------------------------------------

 

 

VII. AFFIRMATIVE COVENANTS OF BORROWER

 

Borrower covenants and agrees that it will:

 

(a) Keep accurate financial records of all business operations, and provide
lender with unaudited financial statements 45 days after the close of each
quarter and audited statements 90 days after the close of each fiscal year.

 

(b) Properly use and maintain the collateral offered in connection with this
loan agreement, maintaining insurance of a type and in amounts agreeable to
Lender.

 

(c) Permit inspections of its books, records, premises, and assets by Lender on
reasonable notice or at Lender’s discretion.

 

(d) Promptly notify Lender of any threatened litigation or change in business
conditions that may adversely affect Borrower.

 

VIII. NEGATIVE COVENANTS OF BORROWER

 

Borrower covenants and agrees that it will not:

 

(a) Encumber or permit any mortgages, security interests, or other encumbrances
to be assessed against the collateral offered as security for this agreement or
the equipment to be purchased with loan proceeds.

 

(b) Increase salaries of any officers during the term of this loan, except with
prior consent of Lender.

 

(c) Declare any dividends or distributions without written consent of Lender.

 

IX. EVENTS OF DEFAULT

 

The occurrence of any or all of the following events or conditions will be an
event of default: any failure by debtor to make a payment or perform an
obligation described herein when due; breach or failure by borrower to perform
any term or condition of this obligation; dissolution of Borrower; insolvency of
Borrower; or filing of any bankruptcy proceedings by or against Borrower.

 

X.  REMEDIES

 

On the occurrence of any event of default, all obligations under this loan will
immediately become due and payable on demand of Lender without presentation,
demand for payment, notice of dishonor, protest, or notice of protest of any
kind, all of which are expressly waived by the Borrower. Lender will have all
remedies provided by the Texas Business and Commerce Code, as well as all other
remedies available at law or equity, and provided under this loan agreement and
related agreements and instruments.

 

XI. WAIVER

 

Lender’s failure or delay to exercise any right or privilege under this
agreement will not operate as a waiver of any such right or privilege or any
further exercise of the right or privilege.

 

 

Page of 2 of 3 

Loan Agreement - Transcoastal

 

 

 
 

--------------------------------------------------------------------------------

 

 

XII.  MISCELLANEOUS

 

(a) Texas law will govern this agreement.

 

(b) This agreement sets out the entire agreement of the parties.

 

(c) If any part of this agreement is held to be invalid, all other parts will
continue in effect as if the invalid provision had never been included.

 

(d) If Borrower refinances its current loans with Liberty Bank or Green Bank,
Borrower shall pay Lender in full.

 

(e) On default, Lender may declare the unpaid principal balance, earned
interest, and any other amounts owed on the note immediately due.

 

In witness hereof, the parties have executed this agreement:

 

 

Date: June 30, 2014

 

 

LENDER

 

 

By: ________________________________________

DALTON LOTT

 

 

Date: June 30, 2014

 

 

BORROWER

TRANSCOASTAL CORPORATION

 

 

By: ________________________________________

STUART HAGLER, Chief Executive Officer

 

 

Page of 3 of 3

Loan Agreement - Transcoastal

 